Citation Nr: 0702317	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  00-09 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
January 1946.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1999 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.

When the case was last before the Board in February 2006, it 
was remanded for additional development.

In January 2007, the Board granted a motion filed by the 
appellant's representative to advance the veteran's appeal on 
the Board's docket.


FINDINGS OF FACT

1.  The veteran died in December 1998 from cardiac arrest, 
arrhythmia, and the effects of renal failure and 
hypertension.

2.  At the time of the veteran's death, service connection 
was in effect for residuals of shrapnel wounds to the right 
thigh, evaluated as 10 percent disabling, and residuals of 
shrapnel wounds to the left shoulder, evaluated as 10 percent 
disabling.

3.  Neither heart disease, renal disease, nor hypertension 
was present within one year of the veteran's discharge from 
service, and none of these disorders was etiologically 
related to service or service-connected disability.

CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  However, the Court also stated that the failure 
to provide such notice in connection with adjudications prior 
to the enactment of the VCAA was not error and that in such 
cases, the claimant is entitled to "VCAA-content complying 
notice and proper subsequent VA process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The appellant's claim was initially adjudicated before the 
enactment of the VCAA in November 2000.  The record reflects 
that the originating agency provided the appellant with 
notice required under the VCAA, by an April 2006 letter and 
the supplemental statements of the case.  In the April 2006 
letter, the originating agency provided notice concerning the 
effective-date element of the claim and also informed the 
appellant that she should submit any pertinent evidence in 
her possession.  

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the appellant have been obtained.  
Neither the appellant nor her representative has identified 
any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is also 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the pertinent implementing 
regulation.  

Following the provision of the required notice and completion 
of all indicated development of the record, the originating 
agency readjudicated the claim in September 2006.  There is 
no indication or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.

Factual Background

The certificate of death indicates that the veteran died in 
December 1998 due to cardiac arrest, which was due to or a 
consequence of arrhythmia, which was due to or a consequence 
of renal failure, which was due to or a consequence of 
hypertension.  It was estimated that the renal failure and 
hypertension had their onsets years prior to death.  No other 
condition was certified as an immediate or contributory cause 
of death.

At the time of his death, the veteran was in receipt of a 10 
percent rating for residuals of shrapnel wounds to the right 
thigh and a 10 percent rating for residuals of shrapnel 
wounds to the left shoulder.

Service medical records are negative for evidence of any 
disorder of the cardiovascular system or kidneys.  

A January 1966 letter from N. Popkin, M.D., states that the 
veteran had a mild nonobstructive duodenal deformity without 
film proof of an active ulcer.  Dr. Popkin stated that this 
was caused by an excess of aspirin prescribed by VA 
physicians to relieve muscle pain in the veteran's service-
connected thigh.

A July 1990 VA medical record notes that the pain in the 
veteran's right thigh was frequent and disturbed his sleep.  
Noted was the veteran's statement that he was treated in the 
past with aspirin and that he developed an ulcer.  Also noted 
was the veteran's history of hypertension.  

A February 1992 VA progress note states that the veteran was 
seen for pain in his right leg.  The impression was ischemic 
bursitis.  

A February 1992 X-ray study shows that there was an 
irregular, metallic foreign body in the soft tissues of the 
mid upper right leg, posterior aspect.  Also noted was 
arteriosclerotic calcification of the femoral artery.  

VA progress notes from 1992 to 1995 reflect that the veteran 
was followed for hypertension and renal insufficiency.  

An October 1994 medical record from L. Stechenberg, M.D., 
notes that there was claudication of the right calf.  A 
shrapnel injury to the right thigh was noted.  The note 
states that a study might be indicated for renal 
hypertension.   

A December 1995 VA progress note states that the veteran had 
just begun renal dialysis two weeks earlier.  The veteran had 
carcinoma of the kidney and had undergone a right 
nephrectomy.

A May 1997 note states that claudication was now bilateral 
and the veteran was on peritoneal dialysis.  Blood pressure 
was much better.  Medications included procardia, prevacid, 
and trental.

A November 1997 letter from C. J. Standaert, M.D., notes that 
the veteran stated that he developed renal failure two years 
previous.  Although the veteran could not state exactly what 
the underlying cause of it was, Dr. Standaert opined that, 
"it sounds as though it may have been related to underlying 
vascular disease."  

A February 1998 consultation report from G. Braden, M.D., 
states that the veteran had a history of renal cell cancer, 
which was removed successfully.  His main problem in 1997 was 
recurrent episodes of congestive heart failure, which was 
felt to be secondary to failure of filtration of his 
peritoneal dialysis.  So, he was switched to hemodialysis, 
which did not serve him any better.  

A May 1998 letter from H. Ledewitz, M.D., notes that the 
veteran was seen for cardiac reevaluation subsequent to his 
acute anterior myocardial infarction in February 1998.  
Cardiac exam revealed normal sinus rhythm and no murmur or 
gallop.  Dr. Ledewitz stated that the veteran was doing 
extremely well since his severe acute cardiac episode.  It 
was noted that the veteran was being followed by vascular 
surgeons as well as a nephrologist.  

A May 1998 letter from J. Berman, M.D., states that the 
veteran needed vascular reconstruction due to the severe 
ischemia of his lower extremities but the veteran was too 
high risk to undergo an operation at the time.  

A June 1998 progress note from Baystate Medical Center notes 
the veteran's history of coronary artery disease, status post 
myocardial infarction, ischemic colitis in March 1998, status 
post nephrectomy for renal cell carcinoma, hypertension, 
peripheral vascular disease, prostratic carcinoma, and mitral 
regurgitation.  

A September 1998 letter from Dr. Berman notes that the 
veteran had severe gangrene of his legs and feet.  He 
underwent surgery in June 1998 that, among other procedures, 
included a right femoral to distal popliteal bypass, a left 
femoral to posterior tibial bypass, and amputation at the 
right and left second through fifth toes.

December 1998 treatment records from Baystate Health Systems 
state that the veteran was admitted via ambulance for 
unresponsiveness.  He had an acute myocardial infarction and 
an abnormal electrocardiogram.  

An April 2000 letter from Dr. Berman states that the veteran 
died in December 1998 due to his significant coronary artery 
disease.  Dr. Berman further stated that the veteran's 
overall condition was significantly affected by his 
peripheral vascular occlusive disease, which contributed to 
the physiologic stress which he had to endure.  

A letter from Dr. Popkin, received in January 2002, states 
that the veteran had frequent rheumatic like pain in his 
right thigh, which had fragments of metal in the muscles.  
This caused the veteran problems, especially during wet cold 
weather.  

Legal Criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Moreover, where a veteran served 
continuously for ninety days or more during a period of war 
and cardiovascular disease, renal disease or hypertension 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease initially diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Analysis

The medical evidence reflects that the veteran's death was 
due to the effects of hypertension, heart disease and renal 
disease.  There is no medical evidence suggesting that any of 
the disorders was present within one year of the veteran's 
discharge from service or that any of the disorders was 
etiologically related to service.  

With respect to the appellant's contention that the veteran's 
service-connected residuals of shrapnel wounds to the right 
thigh and left shoulder played a causal role in his death, 
there is no corroborating evidence of this alleged nexus.  
There is a medical opinion dated in April 2000, from J. 
Berman, M.D., which states that the veteran's death was due 
to his significant coronary artery disease, which resulted in 
a cardiac death.  The letter also states that the veteran's 
overall condition was significantly affected by his 
peripheral vascular occlusive disease, which contributed to 
the physiologic stress that the veteran endured.  
Additionally, in a 1997 letter, Dr. Standaert stated that the 
veteran's renal disease may have been related to underlying 
vascular disease.  Importantly, however, neither physician 
suggested that the vascular occlusive disease was related to 
the shell fragment wound residuals.  In fact, there is no 
medical evidence indicating that any of the causes of death 
were etiologically related to the service-connected residuals 
of shrapnel wounds.  

The appellant also contends that the veteran's death by heart 
attack was caused by renal failure, which was caused by 
hypertension and vascular occlusive disease, which were 
caused by medication the veteran received for pain through VA 
due to a bleeding ulcer, which was caused by the aspirin he 
was given by VA physicians originally to combat pain for 
service-connected shrapnel wound residuals.  There is 
absolutely no medical evidence whatsoever that supports any 
portion of this alleged connection between aspirin and the 
veteran's terminal heart attack.

The evidence that the veteran's death was etiologically 
related to the service-connected residuals of shrapnel wounds 
to the right thigh and left shoulder, or to his service in 
any other respect, is limited to the appellant's own 
statements.  The Board has no reason to doubt the sincerity 
of the appellant's belief; however, as a lay person, the 
appellant is not qualified to render a medical diagnosis or 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection for the cause of the 
veteran's death must be denied.  In reaching this conclusion, 
the Board has considered the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


